
	
		II
		110th CONGRESS
		1st Session
		S. 272
		IN THE SENATE OF THE UNITED STATES
		
			January 11, 2007
			Mr. Coleman introduced
			 the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend Public Law 87–383 to reauthorize appropriations
		  to promote the conservation of migratory waterfowl and to offset or prevent the
		  serious loss of important wetland and other waterfowl habitat essential to the
		  preservation of migratory waterfowl, and for other purposes.
	
	
		1.Authorization of funds for
			 conservation of migratory waterfowl and habitatThe first section of Public Law 87–383 (16
			 U.S.C. 715k–3) is amended—
			(1)by striking
			 That in and inserting the following:
				
					1.Authorization of funds for
				conservation of migratory waterfowl habitat
						(a)In
				generalIn
						;
			(2)by striking for the period
			 and all that follows through the end of the sentence and inserting
			 $400,000,000 for the period of fiscal years 2008 through 2017.;
			 and
			(3)by adding at the
			 end the following:
				
					(b)Advance to
				Migratory Bird Conservation FundFunds appropriated pursuant to
				this Act shall be treated as an advance, without interest, to the Migratory
				Bird Conservation Fund.
					(c)Repayment to
				Treasury
						(1)In
				generalEffective beginning July 1, 2008, funds appropriated
				pursuant to this Act shall be repaid to the Treasury out of the Migratory Bird
				Conservation Fund.
						(2)AmountsRepayment
				under this subsection shall be made in annual amounts that are equal to the
				funds accruing annually to the Migratory Bird Conservation Fund that are
				attributable to the portion of the price of migratory bird hunting stamps sold
				that year that is in excess of $15 per
				stamp.
						.
			2.Sense of Congress
			 regarding the use of certain fundsIt is the sense of Congress that—
			(1)the funds provided
			 pursuant to the amendments made by this Act—
				(A)should be used for
			 preserving and increasing waterfowl populations in accordance with the goals
			 and objectives of the North American Waterfowl Management Plan; and
				(B)to that end,
			 should be used to supplement and not replace current conservation funding,
			 including funding for other Federal and State habitat conservation programs;
			 and
				(2)this Act and the
			 amendments made by this Act should be implemented in a manner that helps
			 private landowners achieve long-term land use objectives in a manner that
			 enhances the conservation of wetland and wildlife habitat.
			
